Citation Nr: 1635556	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-00 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for peripheral vestibular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a May 2016 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

For the entire period on appeal, peripheral vestibular disorder has resulted in dizziness and occasional staggering.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no more, for peripheral vestibular disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87a, Diagnostic Code (DC) 6204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's peripheral vestibular disorder is current rated as 10 percent disabling from December 20, 2012, under DC 6204.  A 10 percent rating is warranted for occasional dizziness, while a maximum schedular 30 percent disability rating is warranted for dizziness and occasional staggering.

Turning to the evidence of record, a VA examination in May 2013 documents the Veteran's complaints of persistent vertigo which required continuous medication.  His diagnosis was documented as peripheral vestibular disorder.  Upon physical examination, there was no evidence of staggering and no functional impact upon his ability to work.  

Private treatment records from July 2013 through December 2015 document the Veteran's prescription for Meclizine as needed for dizziness.  In August 2015, he complained of vertigo, loss of balance, intermittent dizziness, and nausea that required prescription Meclizine.  Although he was asymptomatic upon physical examination, he reported that his severe symptoms would often last for a few days, and then may be gone for weeks.  The following month, he continued to complain of subjective vertigo, with minimal improvement noted.  

The Veteran has consistently reported that he experiences symptoms including dizziness, vertigo, and staggering.  He and his wife also testified credibly regarding such symptoms at the May 2016 Travel Board hearing.  Specifically, he reported symptoms including dizziness and staggering three to four times per week since undergoing an ear operation in 1966.  His spouse testified that his ability to drive and social activities were also affected by his symptoms.  

After a review of the relevant evidence of record, and after resolving any reasonable doubt in favor of the Veteran, an initial 30 percent rating is warranted.  

As noted above, in order to support a 30 percent rating, the preponderance of the evidence must show dizziness and occasional staggering.  In this case, the medical and lay evidence of record consistently documents the Veteran's complaints of vertigo and dizziness, a criterion of both the 10 percent and 30 percent ratings under DC 6204.  Additionally, although the May 2013 VA examiner failed to document evidence of staggering, private treatment records from August 2015 document complaints of loss of balance.  Such reports are corroborated by his consistent and probative lay testimony at the May 2016 Travel Board hearing, where he reported symptoms including dizziness and staggering three to four times per week.    

Therefore, after resolving any reasonable doubt in favor of the Veteran, the preponderance of the probative medical and lay evidence of record supports the assignment of a maximum schedular 30 percent initial rating for peripheral vestibular disorder and the appeal claim is granted.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as vertigo, dizziness, and loss of balance, are "like or similar to" those explicitly listed in the rating criteria, which considers the frequency of dizziness and staggering.  Mauerhan, 16 Vet. App. at 443.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the decision above, the criteria for an even higher rating were considered, but the now-assigned 30 percent rating is most appropriate.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Next, although the Veteran and his wife testified at the May 2016 Travel Board hearing regarding his complaints of dizziness during his career as a postal worker, he has not specifically contended, and the evidence does not otherwise indicate, that his peripheral vestibular disorder alone has completely precluded him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additionally, the Board has considered whether peripheral vestibular disorder warrants entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2015).  

Finally, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  The claim of entitlement to an initial rating in excess of 10 percent for peripheral vestibular disorder arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding the Veteran's initial rating claim is required.  

Additionally, given the Board's favorable decision herein to award the Veteran a maximum schedular disability rating of 30 percent for peripheral vestibular disorder, any further discussion of VA's duties to notify and assist is not warranted.  


ORDER

An initial 30 percent rating for peripheral vestibular disorder is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


